Citation Nr: 0116893	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a total right knee 
replacement.

2.  Entitlement to service connection for a total left knee 
replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty with the Marine Corps from 
December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for total right 
and left knee replacements.

In the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, he indicated a desire for a hearing before a member 
of the Board at the RO.  The veteran was notified in a letter 
dated April 2001 that a hearing was scheduled for May 17, 
2001.  Prior to the scheduled date of the hearing, the 
veteran wrote the RO requesting that his hearing be canceled.  
See 38 C.F.R. § 20.702(e) (2000) (withdrawal of hearing 
requests by appellant).  The veteran was informed in a letter 
dated May 17, 2001, that his appeal was being forwarded to 
the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claims of entitlement to 
service connection for total right and left knee 
replacements.

2.  The veteran's lower extremities were normal on the 
service separation examination and on a reserve examination 
five years later, and the earliest evidence of a knee 
disorder is many years after the veteran's active service.  

3.  There is no competent evidence that the veteran's current 
bilateral knee disability is related to service.  


CONCLUSIONS OF LAW

1.  A right knee disability with total right knee replacement 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1101, 1110 (West 1991); 38 C.F.R. § 
3.303 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A right knee disability with total right knee replacement 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1101, 1110 (West 1991); 38 C.F.R. § 
3.303 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal no complaints, 
findings or diagnoses of any knee disorder.  On the December 
1953 separation examination, his lower extremities were found 
to be normal and a summary of defects and diagnoses was 
reported as 'none."  It appears that the veteran was then in 
the Marine Corps Reserve.  When he was given a routine 
physical in January 1958 his lower extremities were normal; 
and he denied a history of trick or locked knee, lameness and 
other specified musculoskeletal symptoms. He also denied 
having had any injury or illness other than those noted.  The 
only notation by the examiner was a history of influenza.  
The veteran was discharged from the Marine Corps Reserve in 
December 1959. 

The veteran filed his initial claim for VA disability 
benefits in February 1997 citing multiple disabilities 
including "both knees."  He did not report any in-service 
or post-service treatment for knee problems and indicated 
that the condition began in November 1995.  

The following evidence has been received in support of the 
veteran's claim for service connection for a bilateral knee 
disability.  

Private medical records reflect that in October 1977, the 
veteran was seen by W. Riley, M.D., with a complaint of 
constant moderate pain in both knees.  He also gave a history 
of swelling "one time a few years ago."  Currently, the 
pain was worse after playing volleyball or riding horseback, 
especially at night.  He also described occasional bursitis 
in the shoulder and occasional swelling in the fingers, and 
stiffness in the hips, the onset of which was described as 
eight years earlier when he saw a doctor who obtained X-rays 
and blood tests.  He stated that he was diagnosed at that 
time with rheumatoid arthritis.  He indicated that he had 
seen no one else for these problems.  He also described an 
injury to his left knee two years ago when he "pulled 
something."  Following an examination, the impression of the 
examiner was of knee pain, undetermined etiology.  The 
veteran was seen again in November 1977, when he indicated 
that his knees had quit hurting.  The examiner noted that he 
did have some evidence of osteoarthritis of the knees, and 
the diagnosis was the same.  His treatment continued for 
complaints of knee pain until February 1978 when he was last 
seen by Dr. Riley.

The record reflects that in November 1983, the veteran was 
seen by T. Dean, M.D., for a complaint of gradually 
increasing pain in both knees, worse on the left.  His knees 
had been bothering him recently while hunting.  On 
examination, the veteran had primarily patellofemoral 
crepitus, and some mild patellofemoral arthritis.  He was 
considered not a good surgical candidate and placed on a 
physiotherapy program.  On follow-up examination in November 
1987, he presented with some loose bodies in his knees, which 
were not present before.  The diagnosis was patellofemoral 
arthritis of the knees with a possible tear to the medial 
meniscus of the left knee.

A March 1993 letter from J. Cochran, M.D., notes that he 
first saw the veteran in August 1988 when he did an 
arthroscopic evaluation of the veteran's right knee which 
demonstrated Grade IV degenerative arthritis and loose 
bodies.  Currently the veteran was seeking Dr. Cochran's 
assistance in obtaining Social Security disability benefits.  
The veteran's disorder of the knees continued to degenerate 
and in August 1995 he was referred by Dr. Cochran to R. 
Emerson, M.D., for joint replacement.

In the initial evaluation report by Dr. Emerson, only the 
knee scope in 1988 was noted under past medical history 
regarding the knees.  The diagnosis was osteoarthritis of the 
knees, right greater than left, but both symptomatic.  Dr. 
Emerson wrote that the veteran had had a long course over 
many years of conservative management.  Because he was to the 
point where he could not carry out his normal activities and 
was in continuous pain, it was decided that he would undergo 
total knee replacement bilaterally.  A letter from Dr. 
Emerson to Dr. Cochran states that the veteran underwent 
uneventful bilateral total knee replacement surgery, due to 
advanced osteoarthritis, in November 1995.  

In December 1995, the veteran was evaluated for an aquatic 
water therapy program.  A letter from the physical therapist 
notes the veteran's history of stiffness in his knees most of 
his life, and work as a barber in a standing position for 
about 40 years.  He also played volleyball very intensely for 
about 10 years.  

In an April 1997 VA general medical examination, the veteran 
gave a history of difficulty squatting because of some knee 
problems even when he was a child.  He stated that while he 
was in basic training, he was made to duck walk even while 
carrying a 72 pound load on his back.  He indicated that he 
never went to sick call during his entire tour of duty in the 
Marine Corps.  After discharge, he did barbering and his knee 
pains gradually progressed.  He did not give any history of 
knee trauma.  Following an examination, the diagnosis was 
status post knee arthroplasty, bilateral.

In a November 1997 letter to the RO in support of the 
veteran's claim, Dr. Emerson recounted the veteran's history 
of treatment for his knee disorder, noting that he began 
caring for the veteran in August 1995 and that the veteran 
reported having seen several other doctors who reportedly had 
told him that he had a type of knee disease that would be 
seen in "an older athlete who had knee injuries."  Dr. 
Emerson reported the findings noted in 1995 and the 
diagnosis, which was diagnosis of osteoarthritis of the 
knees.  He added the following assessment:

I can certainly say that this gentleman's 
osteoarthritis was the result of a long 
standing process, and is consistent with 
the post traumatic process.  [The 
veteran] says, that he recalls doing a 
duck walk with a loaded pack when he was 
in the Marines, and that this caused 
persistent knee pain, but that he was 
afraid to report it for fear of being 
labeled a complainer.  

Dr. Emerson concluded by stating that he would continue to 
monitor the veteran's implant status.  

A letter dated in October 1998 from J. Barnett, M.D., states 
that the veteran was currently under his care for coronary 
artery disease and underwent a coronary artery bypass graft 
in January 1998.  Although the letter mentions the veteran's 
knee disorder, it does not indicate that he received 
treatment from Dr. Barnett for this condition.

At a November 1998 personal hearing, the veteran related his 
history of knee trouble to his active service.  He explained 
that during Marine Corps basic training, the drill instructor 
disciplined recruits by making them "duck walk" down on 
their haunches, sometimes even with a loaded pack.  The 
veteran testified that this caused his knees to swell and 
become painful; however, he never sought treatment and just 
"toughed it out."  He denied any history of postservice 
trauma or injury to the knees.  Further, he testified that he 
first began having trouble with his knees about 20 years ago, 
when he was in his late forties.  He went to several doctors 
but they were only interested in whether he had played 
sports.  He added that Dr. Riley was the first doctor he went 
to when he began to have problems, about 1977.  Transcript. 

In April 1999, records were received from the Social Security 
Administration (SSA) relating to the veteran's disability 
determination proceedings.  An April 1993 determination found 
that the veteran met the qualifications for SSA disability 
status in March 1989 due to his right knee condition, 
obesity, benign prostatic hypertrophy and essential 
hypertension.  Submitted with this were the medical records 
that SSA relied on to grant disability benefits.  On an SSA 
form titled "DISABILITY REPORT," the veteran indicated that 
his condition first began to bother him in 1973, when he 
sought treatment from Dr. C. Younger, whom he visited only 
once for pain and swelling in the knee.  (The record of this 
visit is not included in the information provided by SSA.)  
He further indicated that his next treatment was from Dr. W. 
Riley in 1977.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, 
medical evidence is required to demonstrate a relationship 
between any present disability and the continuity of 
symptomatology demonstrated (see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) where the issue involves questions of 
medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required) unless such a 
relationship is one as to which a lay person's observation is 
competent (see Falzone v. Brown, 8 Vet. App. 398, 405-06 
(1995). 

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2000).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).

Analysis

Notice and Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran has been provided a copy of the rating decision 
that initially denied his claim.  That rating decision 
explains the reason for the denial and the type of evidence 
necessary to substantiate the claim.  The veteran has also 
been provided a Statement of the Case in which the evidence 
was discussed and it was concluded that his claim was not 
well grounded.  However, he was also provided the law and 
regulations applicable to service connection and again 
advised of the type of evidence that would substantiate his 
claim.  Thereafter, a Supplemental Statement of the Case 
informed the veteran that the law had been changed, and that 
it was no longer required that a claim be "well-grounded" 
before VA would assist in developing claims.  Even though the 
veteran's claim was then considered on the merits by the RO, 
he was provided another opportunity to submit evidence in 
support of his claim.  Thus, the duty to inform the veteran 
has been satisfied.  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  As part of the assistance provided above, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The RO 
obtained all records of private treatment identified by the 
veteran, and the veteran has not indicated any treatment by 
VA for his knees.  Reportedly the veteran first sought 
treatment for knee symptoms from Dr. C. Younger in 1973, at 
which time there was a diagnosis of osteoarthritis.  
Information from Social Security Administration indicates 
that he saw Dr. Younger only once.   While the RO has not 
obtained the actual record of his visit to Dr. Younger, this 
does not appear to be a violation of the duty to assist under 
the Veterans Claims Assistance Act of 2000.  The new law 
requires that reasonable efforts must be made to obtain 
relevant records that the claimant adequately identifies and 
authorizes.  The veteran has not alleged and it is not 
otherwise suggested that Dr. Younger related the veteran's 
knee disorder to his active service 20 years earlier.  
Additionally, the veteran has been given several 
opportunities to provide the names, addresses and dates of 
treatment for all medical care providers and did not mention 
Dr. Younger (except in his claim to SSA).  Finally, the 
veteran clearly indicated at his November 1998 personal 
hearing that he began to have trouble with his knees about 20 
years earlier, and that Dr. Riley was the first doctor he saw 
for these problems, in about 1977.  Thus, the Board finds 
that the absence of any records of the single visit with Dr. 
Younger does not require a remand to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In this case, the 
veteran underwent a VA general medical compensation 
examination in April 1997.  The report has been obtained and 
is associated with the claims folder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Thus, the Board is satisfied that the RO has met the notice 
and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 and that all relevant facts have been 
adequately developed to the extent possible.  No further 
assistance to the veteran is necessary to comply with notice 
and duty to assist requirements mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Service Connection

The veteran claims that his knee disability resulted from 
injury during service when he was forced to "duck walk" 
during basic training and that this injury eventually 
necessitated knee replacement surgery.  However, there is 
nothing in the service medical records regarding any knee 
problems and his lower extremities were found to be normal on 
the separation examination.  Additionally, when he was 
examined several years later in conjunction with his reserve 
status, his lower extremities were again found to be normal 
and he specifically denied various musculoskeletal problems.  
Therefore, there is no medical evidence of any knee 
abnormality contemporaneous with service or for many years 
thereafter.  Also, the veteran has testified that although he 
had knee symptoms in service, he did not begin having post-
service knee problems until the 1970s.  While the veteran may 
believe that his bilateral knee replacements were the end 
result of having to "duck walk" or other incidents of 
service, as a lay person he is not competent to determine the 
etiology of his knee disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Additionally, there is no medical evidence of a nexus between 
the veteran's current knee disability and service.  The 
medical evidence generally dates onset of his knee problems 
to a time long after service and none of the medical evidence 
provides a nexus between the current disability and service.  
In fact, although Dr. Emerson submitted a statement, as 
apparently request by the veteran, it does not link the knee 
disorder to service.  While Dr. Emerson noted the veteran's 
complaints of knee pain during service, he did not endorse 
the veteran's contention that his current knee disorder was 
the result of injury in service.  He merely acknowledged that 
the veteran's osteoarthritis was the result of a long-
standing process that was consistent with a post-traumatic 
process.  This statement does not fix the onset of the 
veteran's disorder to any point in time or to any specific 
cause and therefore has no probative value in determining the 
origin of the knee disability.  

While a lay person is competent to provide evidence as to 
observable symptoms during and following service, a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion relating a medical disorder to a specific 
cause.  Id.  Additionally, in this case the medical records 
contain references to physical activities not connected with 
service, such as working as a barber in a standing position 
for 40 years, playing volleyball very intensely for about 10 
years, as well as horseback riding and hunting.  

As none of the medical evidence relates the veteran's knee 
disability to his active service, the preponderance of the 
evidence is against the veteran's claim, and entitlement to 
service connection for residuals of right and left knee 
replacements must be denied.  Because the evidence for and 
against the claim is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a total right knee 
replacement is denied.

Service connection for residuals of a total left knee 
replacement is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

